Title: From Alexander Hamilton to William Brickell, 13 January 1800
From: Hamilton, Alexander
To: Brickell, William


          
            Sir,
            N. York Jany. 13th. 1800.
          
          Your letter I have just received yr. letter of the 18th. Jany. December.
          The subject has already been matter of communication between me, and the Secy. of War and myself. And your case is embraced in a general regulation which that Officer has thought proper to direct—An exception in the particular in question, would be, as you may will readily conceive, an irregularity extremely improper, as it would involve an appearance of partiality—
          With con—
          Major Brickell 2d. Major 6th. Regt.
        